                     H
                                                 00—I-U
                     ii;                              Q1<
          -4

          o
          11         It
          U,                                                                          U’
       m             it
       r             It                                                               -4
       r
       cj
       r             H                                                                0
       z             H      -
                                                                          o
       o             w      -
                                                                               -‘-U
                                                                          m
                                                                          m
      8                    a                                                   C      r
                                                                      ORW             r
      p                    ui
      o                                                                                              C
                                                                                                                                  Case 19-22715-CMB




                                                                      -       0Cc
      ;              ,I.                                                                         C
                                                                               [nOZ
                                                                                                 Ii
      -I         It
      0
                 H
      o                                                                                          C
      3w                                                                              z
                                                                                      0          C
      C                    0                                                                     C
ml               Wa                                                                              C
                                                                                                 C
                                                                                                 2
x               Ho
=               V          -
                           0•”
                II
zi
                Io                 •   -J

                           -a
                                                                                                                 Exhibit A Page 1 of 3




               H,          ,
                                                                                            I
               ii.
                                                                                                         Doc 172-1 Filed 08/26/19 Entered 08/26/19 10:25:56




                                                                  ,


                      C
                                                                                                                                  Desc




     Ca                      a
                                                                  i
     01
                      C                                                                         G)
                                                                                      -i   II

                               C
                                                                                                00

                                            Irntt’-    EP   n-I                 --
                                                                                     —--4
                                                                          -—




                                                 pmO>



:3

      Z                  =
      o          it.                                                                             -‘
      o
                                                               \)
                                                                                                                               Case 19-22715-CMB




                                                                                                -‘
                                                                         —     _Uco                                       n
      —I         N                                             i         ?
                Ho                                                               -                                       2
      >
      g         ‘;:
      g
                HO
             wO                                                                                                       —
                                                 Aj
                         a,



              U’
            11.0
            N                           -,v-
                         -O
                                                  ;i                                        -
                                                                                                              Exhibit A Page 2 of 3




            II           0         5,                      \


            If
                                        \                      \
                                                                   Ni
                                                                                                      Doc 172-1 Filed 08/26/19 Entered 08/26/19 10:25:56




           HH                               ‘-                     o     N>
           Ii;
                     o        ‘3
                                   JN                              ;:)   S\’\
                                                                                                                               Desc




           I!        -
                                                                         “o     50)
     CO
     0)    i         ‘‘3                                                        0)’                        CD
                     3
                              3
                                                                                      :1’
                                                      Pb
       Case 19-22715-CMB                          Doc 172-1 Filed 08/26/19 Entered 08/26/19 10:25:56                                    Desc
                        .nnIJ ‘nj.1   nfl..   tIrCflj4IINLf
                                                            Exhibit A Page 3 of 3
                                                        lL..tQUN[
                                                                                                                                                3744




                  =     =   -
                                =                      WEUI.;   tIVtI..;I’      T.dJi,;t;,:,€:   ,..I       :!In.   ‘Ni;   J     -      -




          5171 CAMPBELLS LAND CO., INC.                                                          PNC BANK                                      3744
                        OPERATING ACCOUNT                                                          a-iso                                    wncs,aww
                      6201 SThUBENVILLE PIKE

                      MC KEES ROCK PA 15136

                                                                                                                               AMOUNT




       LtcJ                                              %%-‘                                    %-c
              -




                                                                                                                                                       B
                         n’QQ37(L,ii’               i:oL.3ooQQq,I:                 LOQB9DL.’
5171 CAMPBELLS LAND CO., INC. OPERATING ACCO
                                             UNT
                                                                                                                                            3744

                                                4




  MI? CHECK
   1
                                                                  i
                                                                104411
                                                                         Ii! !IIh IIII
